IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
LOUBINS DAUPHIN,

             Appellant,

 v.                                               Case No. 5D15-2001

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 5, 2016

Appeal from the Circuit Court
for Orange County,
Greg A. Tynan, Judge.

James S. Purdy, Public Defender, and
Ailene S. Rogers, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See Brown v. State, 376 So. 2d 382 (Fla. 1979).




ORFINGER, EVANDER and LAMBERT, JJ., concur.